         Case 3:15-cv-00318-SDD-RLB                  Document 582          03/31/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA

JOSEPH LEWIS, JR., et al., on behalf of
themselves and all others similarly situated,

                 Plaintiffs,                                     CIVIL ACTION NO. 3:15-cv-00318

                          v.                                     JUDGE SDD

BURL CAIN, Warden of the Louisiana State                         MAGISTRATE RLB
Penitentiary, in his official capacity, et al.,

                 Defendants.


     PLAINTIFFS’ EMERGENCY MOTION TO RESTRAIN DEFENDANTS FROM
    TRANSFERRING COVID-19 CARRIERS TO LOUISIANA STATE PENITENTIARY

        NOW INTO COURT COME Plaintiffs in the above-captioned matter, through

undersigned counsel, who move this Honorable Court to issue a Temporary Restraining Order

(TRO) in order to prevent Defendants from enacting a plan to transfer to LSP people who are

COVID-19 carriers from state and local facilities across Louisiana. 1 As established throughout the

course of this case, LSP houses a uniquely high number of inmates who are at particularly high risk

for severe or even fatal consequences if they contract COVID-19 because they are elderly, immuno-

compromised, or disabled, or have cardiac, pulmonary, or cardiovascular conditions. Intentionally

bringing COVID-19 carriers to LSP, particularly given this Court’s notice of intent to find that the
medical care provided at LSP is unconstitutional in at least some respects, will expose the most

vulnerable people in the DOC system to an unconscionably high risk of death or serious harm.

        Even if the COVID-19 transferees to LSP could successfully be placed in medical isolation

and adequately cared for on-site, medical personnel and other correctional staff would be required to

move between them and other areas at LSP, creating a high likelihood of transmission of the virus

to the rest of the prison population and – through staff – to the community at large. The community


1See, e.g., Emily Lane, Louisiana plans to house local and state inmates with coronavirus at Angola and Allen
Correctional; WDSU NEWS (March 27, 2020), https://www.wdsu.com/article/louisiana-plans-to-
house-inmates-with-coronavirus-at-angola-and-another-prison/31960114.
         Case 3:15-cv-00318-SDD-RLB                Document 582         03/31/20 Page 2 of 4



in the populated areas close to Angola have thus far been largely unaffected by the transmission of

COVID-19. Additionally, intentionally introducing COVID-19 into LSP increases the risk of harm

for Class members with on-going chronic medical issues by exacerbating medical understaffing

issues and other inadequate procedures and practices that are already on the record.

        Federal Rule of Civil Procedure 65(c) provides that the Court should levy “security in an

amount that the court considers proper to pay the costs and damages sustained by any party found

to have been wrongfully enjoined or restrained.” Given that there are no costs or damages

associated with the relief Plaintiffs request (simply restraining Defendants from transferring people

to LSP), the “proper” amount is zero dollars.

        If the Court does determine that a different amount would be proper, Plaintiffs respectfully

request that the Court waive the bond requirement, given the obviousness of the risk to Class

members’ health, their indigence, and the strong public interest involved.2 Furthermore, the

requirement of a bond is contrary to the proposition that inadequate resources under no

circumstances justify a prison’s deprivation of constitutional rights.3 Consistent with this well-

established principle, this Court should not require Plaintiffs, who are indigent, to post a bond in

order to protect their constitutional rights.

        For the reasons in the attached memorandum, the Court should immediately issue an order

temporarily restraining Defendants from transferring inmates with COVID-19 to LSP; and, after a
hearing, preliminarily enjoin Defendants from doing so. Counsel for the Plaintiffs, Mercedes

Montagnes and Jeff Dubner, will both be available by phone at the pleasure of the Court. They have

called chambers to provide their cell phone numbers.

        Respectfully submitted this 31th day of March, 2020.

                                                          Respectfully submitted by:

2 See, e.g., Molton Co v. Eagle-Picher Industries, Inc., 55 F.3d 1171, 1176 (6th Cir. 1995) (approving waiver
of bond given strength of case and “the strong public interest” involved); Campos v. INS, 70 F. Supp.
2d 1296, 1310 (S.D. Fla. 1998) (because plaintiffs were indigent and sought to vindicate their
constitutional rights, consistent with the public interest, the court did not require a bond).
3 See, e.g., Smith v. Sullivan, 553 F.2d 373, 378 (5th Cir. 1977) (inadequate resources can never be a

justification for depriving an inmate of his constitutional rights).

                                                     2
Case 3:15-cv-00318-SDD-RLB   Document 582     03/31/20 Page 3 of 4



                                  /s/ Mercedes Montagnes

                                  Mercedes Montagnes, La. Bar No. 33287
                                  Jamila Johnson, La. Bar No. 37953
                                  Nishi Kumar, La. Bar No. 37415
                                  The Promise of Justice Initiative
                                  1024 Elysian Fields Avenue
                                  New Orleans, LA 70117
                                  Telephone: (504) 529-5955
                                  Facsimile: (504) 595-8006
                                  Email: mmontagnes@defendla.org

                                  Jeffrey B. Dubner (pro hac vice)
                                  P.O. Box 34553
                                  Washington, DC 20043
                                  Telephone: (202) 656-2722
                                  Email: Jeffrey.dubner@gmail.com

                                  Daniel A. Small (pro hac vice)
                                  Cohen Milstein Sellers & Toll PLLC
                                  1100 New York Avenue NW, Suite 500
                                  Washington, DC 20005
                                  Telephone: (202) 408-4600
                                  Facsimile: (202) 408-4699
                                  Email: dsmall@cohenmilstein.com

                                  Bruce Hamilton, La. Bar No. 33170
                                  ACLU Foundation of Louisiana
                                  P.O. Box 56157
                                  New Orleans, Louisiana 70156
                                  Telephone: (504) 522-0628
                                  Facsimile: (504) 613-6511
                                  Email: bhamilton@laaclu.org

                                  Jared Davidson, La. Bar No. 37093
                                  Southern Poverty Law Center
                                  201 Saint Charles Avenue, Suite 2000
                                  New Orleans, LA 70170
                                  Telephone: (504) 486-8982
                                  Facsimile: (504) 486-8947
                                  Email: jared.davidson@splcenter.org

                                  Ronald K. Lospennato, La. Bar No. 32191
                                  Advocacy Center
                                  8325 Oak St.
                                  New Orleans, LA 700118
                                  Telephone: (504) 522-0628
                                  Facsimile: (888) 534-2996

                              3
        Case 3:15-cv-00318-SDD-RLB                Document 582          03/31/20 Page 4 of 4



                                                         Email: rlospennato@advocacyla.org

                                                         Attorneys for Plaintiffs


                                    CERTIFICATE OF SERVICE

        I hereby certify that on March 31, 2020, a copy of the foregoing was filed electronically with
the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel of
record by operation of the court’s electronic filing system.

        I further certify that copies of all pleadings and other papers filed in the action to date or to
be presented to the Court at the hearing, have been furnished to the Defendants’ attorneys, who
have already made an appearance in this matter.

                                                 /s/ Mercedes Montagnes
                                                 Mercedes Montagnes La. Bar No. 33287




                                                    4
